Title: Thomas Barclay to John Adams, 16 Jan. 1786
From: Barclay, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

               16 Jany 1786
            
          

          I have the honor to inform you that I have valued on you two Bills
            in Favor of M Grand for Two Hundred Pounds Sterling each viz of the 15th. No. 13 at Usance £200—
          of this Date 14 £——200 which please to honor and Charge to Account
            of the United States—
          I shall Probably farther value on you in a few Days from Lorient
            for £380 Stg. which will make the whole Amount of them (My Bills) £2500
            Stg.
          You will very shortly hear of me from Spain, and in the mean time I
            Remain with Great respect D Sir / Your Very obed.
          
            
              Tho Barclay
            
          
        